Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recitation “the length of each of the deformation parts is X, the length of each of the first welded part and the second welded part is Y, and the following condition is satisfied: X/Y ≤ 2/3” (claim 9, lines 10-12 and claim 15, lines 10-15) appears to introduce new matter.
The specification as originally filed appears to disclose a heat pipe (10) having at least: deformation parts (500) and welded parts (300) on opposite sides of a flat pipe part (100), where the middle portion has widths (W1, W2) of different dimensions relative widths (W3, W4) of the welded parts (specification paragraph 19), where the middle portion has thicknesses (T3, T4) of different dimensions relative thicknesses (T1, T2) of the welded parts (specification paragraphs 20-21), and where deformation parts have length (L) that is negligible (specification paragraph 21).
While the specification as originally filed appears to disclose that the deformation parts have length (L) (specification paragraph 21 and Figure 4) and while the figures clearly depict that a length of a deformation part is smaller than a length of a welded part (Figures 3-4), the specification as originally field does not appear to include any disclosure of the deformation parts as having a length X and the welded parts as having a length Y such that a comparison between the respective lengths of the deformation parts and welded parts satisfies the condition X/Y ≤ 2/3 as recited in amended claims 9 and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2016/0193702), and further in view of Chikagawa (WO 2018199215 A1).
Regarding claim 9, Yang (Paragraphs 17-21: Second embodiment encompassing at least Figures 4A-4D and Figure 5) discloses a flat heat exchanger, comprising:
A flat pipe part having a fluid channel (11) (Annotated Figure 5), two deformation parts (Annotated Figure 5 and Paragraph 36),
A first welded part (Annotated Figure 5 and Paragraph 36) and a second welded part (Annotated Figure 5 and Paragraph 36) respectively connected to two opposite ends of the flat pipe part via the deformation parts to close the fluid channel (Annotated Figure 5, Annotated Figure 4C, and Paragraph 36), and a capillary structure (13) (Paragraph 30), where at least part of the capillary is located within the fluid channel of the flat pipe part (Figures 4A-4D), where a length of each of the deformation parts is smaller than a length of the first welded part and a length of the second welded part (Annotated Figure 4C and Paragraphs 32-36: Both ends of the flat heat exchanger are produced by the same process).  However, Yang does not explicitly teach or disclose that the length of each of the deformation parts is X and the length of each of the first welded part and the second welded part is Y such that the condition X/Y ≤ 2/3 is satisfied.
Chikagawa teaches flat heat exchanger (a), comprising at least: a flat pipe part having a fluid channel (Figure 1: See portion of 1 having elements 5), at least one deformation part (Figure 1 and Page 5, lines 24-44 of the attached translation: See portion of 1 having length “a”), and at least one welded part (Figure 1 and Page 5, lines 24-44 of the attached translation: See portion of 1 having length “c”), where the length of each of the deformation parts is X (Figure 1: a length “a” for example), where the length of each of the first welded part and the second welded part is Y (Figure 1: a length “c” for example), where Chikagawa appears to disclose that X/Y ≤ 2/3 (Page 4, lines 50-52 and Page 5, lines 24-44 of the attached translation: The value “c” appears to fall between 0.02mm and 1.0mm, and the value of “a” appears to fall between 0.5mm and 25mm, where a ratio of a = 0.5mm to c = 1.0mm is less than 2/3), and where Chikagawa also acknowledges that the deformation part (i.e. as defined by the value “a”) and the welded part (i.e. as defined by the value “c”) are adjustable parameters configured to improve the functionality of the flat heat exchanger (Page 2 lines 22-24, Page 2 lines 37-40, and Page 5 lines 24-44 of the attached translation: Dimensions of terminal portions of a flat heat exchanger that are welded together are configured to be adjustable to at least improve reliability).  Therefore, lengths of deformation parts and welded parts are recognized as result-effective variables, i.e. variables which achieve a recognized result. In this case, the recognized result is that increasing welded part length relative deformation part length results in increased reliability of a flat heat exchanger (Page 2 lines 22-24, Page 2 lines 37-40, and Page 5 lines 24-44 of the attached translation). Therefore, since the general conditions of the claim, i.e. that a ratio of a length of a deformation part to a length of a welded part falls within a range, were disclosed in the prior art by Chikagawa, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to Configure the deformation parts and welded parts as disclosed by Yang with relative lengths as taught by Chikagawa to improve reliability of a flat heat exchanger through increased leak resistance by increasing a length (i.e. an effective surface area) of a welded part since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


    PNG
    media_image1.png
    229
    502
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    280
    490
    media_image2.png
    Greyscale


Regarding claim 14, Yang discloses a flat heat exchanger as discussed above, where the capillary structure is entirely located within the fluid channel of the flat pipe part (Figure 4C).
Regarding claim 15, Yang (Paragraphs 17-21: Second embodiment encompassing at least Figures 4A-4D and Figure 5) discloses a flat heat exchanger, comprising:
A flat pipe part having a fluid channel (11) (Annotated Figure 5), two deformation parts (Annotated Figure 5 and Paragraph 36),
A first welded part (Annotated Figure 5 and Paragraph 36) and a second welded part (Annotated Figure 5 and Paragraph 36) respectively connected to two opposite ends of the flat pipe part via the deformation parts to close the fluid channel (Annotated Figure 5, Annotated Figure 4C, and Paragraph 36), and a capillary structure (13) (Paragraph 30), where at least part of the capillary is located within the fluid channel of the flat pipe part (Figures 4A-4D), and where there is no pipe shrinkage process performed on the flat pipe part (i.e. Yang does not contain any disclosure of a pipe shrinkage process), where a length of each of the deformation parts is smaller than a length of the first welded part and a length of the second welded part (Annotated Figure 4C and Paragraphs 32-36: Both ends of the flat heat exchanger are produced by the same process).  However, Yang does not explicitly teach or disclose that the length of each of the deformation parts is X and the length of each of the first welded part and the second welded part is Y such that the condition X/Y ≤ 2/3 is satisfied.
Chikagawa teaches flat heat exchanger (a), comprising at least: a flat pipe part having a fluid channel (Figure 1: See portion of 1 having elements 5), at least one deformation part (Figure 1 and Page 5, lines 24-44 of the attached translation: See portion of 1 having length “a”), and at least one welded part (Figure 1 and Page 5, lines 24-44 of the attached translation: See portion of 1 having length “c”), where the length of each of the deformation parts is X (Figure 1: a length “a” for example), where the length of each of the first welded part and the second welded part is Y (Figure 1: a length “c” for example), where Chikagawa appears to disclose that X/Y ≤ 2/3 (Page 4, lines 50-52 and Page 5, lines 24-44 of the attached translation: The value “c” appears to fall between 0.02mm and 1.0mm, and the value of “a” appears to fall between 0.5mm and 25mm, where a ratio of a = 0.5mm to c = 1.0mm is less than 2/3), and where Chikagawa also acknowledges that the deformation part (i.e. as defined by the value “a”) and the welded part (i.e. as defined by the value “c”) are adjustable parameters configured to improve the functionality of the flat heat exchanger (Page 2 lines 22-24, Page 2 lines 37-40, and Page 5 lines 24-44 of the attached translation: Dimensions of terminal portions of a flat heat exchanger that are welded together are configured to be adjustable to at least improve reliability).  Therefore, lengths of deformation parts and welded parts are recognized as result-effective variables, i.e. variables which achieve a recognized result. In this case, the recognized result is that increasing welded part length relative deformation part length results in increased reliability of a flat heat exchanger (Page 2 lines 22-24, Page 2 lines 37-40, and Page 5 lines 24-44 of the attached translation). Therefore, since the general conditions of the claim, i.e. that a ratio of a length of a deformation part to a length of a welded part falls within a range, were disclosed in the prior art by Chikagawa, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to Configure the deformation parts and welded parts as disclosed by Yang with relative lengths as taught by Chikagawa to improve reliability of a flat heat exchanger through increased leak resistance by increasing a length (i.e. an effective surface area) of a welded part since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Note: the claimed phrase “there is no pipe shrinkage process performed” (line 8) is being treated as a product by process limitation; that is, that the apparatus is not assembled by a process including a pipe shrinkage process.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).

Claims 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2016/0193702) and Chikagawa (WO 2018199215 A1), and further in view of Otani (JP 2001/324287 A).
Regarding claim 10, Yang discloses a flat heat exchanger as discussed above, where widths of the two opposite ends of the flat pipe part are substantially equal to a width of a middle portion of the flat pipe part (Figure 5: The heat exchanger has a substantially uniform with along its entire length).  However, Yang does not explicitly teach or disclose that a width of the first welded part and a width of the second welded part are larger than a width of the middle part of the flat pipe part.
Otani (Figure 4) teaches a flat heat exchanger, comprising: a flat pipe part (10) having a middle part (Figure 4), a first welded part (13), and a second welded part (17), where a width of the first welded part and a width of the second welded part are larger than a width of the middle part of the flat pipe part (Figure 4, see also Figure 11).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the welded parts and flat pipe part as disclosed by Yang with relative widths as taught by Otani to improve reliability of a flat heat exchanger through increased leak resistance by increasing a length (e.g. by increasing an effective surface area) of a welded part.
Regarding claim 11, Yang discloses a flat heat exchanger as discussed above, where the first welded part and the second welded part each have a first side and a second side opposite to each other (Annotated Figure 4C), where the first and second sides of the first and second welded parts are substantially the same in thickness (Figure 5, Annotated Figure 4C, and Paragraphs 32-36: The first and second welded parts have the same thickness in that the heat exchanger is of material having uniform thickness and the first and second welded parts are produced by the same process, and where the first side of the first welded part and the first side of the second welded part are respectively connected to the two opposite ends of the flat pipe part (Figure 5 and Annotated Figure 4C).
Regarding claim 12, Yang discloses a flat heat exchanger as discussed above, where the two opposite ends of the flat pipe part and the middle portion of the flat pipe part are substantially the same in thickness (Figure 5, Annotated Figure 4C, and Paragraph 36: The heat exchanger has substantially uniform thickness/height along its length).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2016/0193702) and Chikagawa (WO 2018199215 A1), and further in view of Lin et al. (US 2014/0345831).
Regarding claim 13, Yang discloses a flat heat exchanger as discussed above.  However, Yang does not explicitly teach or disclose that the capillary structure is partially located in the fluid channel of the flat pipe part, and another parts of the capillary structure are respectively located within and clamped by the first welded part and the second welded part.
Lin et al teaches a heat exchanger, comprising: a flat pipe part having a fluid channel (Figure 6: Defined by a portion of 1 and 4 that define an internal cavity of the heat exchanger), at least one welded part (Figure 6 and defined by a portion of 1 and 4 that are connected about a perimeter of the heat exchanger) (Figure 6), and a capillary structure (2), where the capillary structure is partially located in the fluid channel of the flat pipe part (Figure 6: See portion of element 2 within the fluid channel), and another parts of the capillary structure are respectively located within and clamped by the at least one welded part (Figure 6 and Paragraph 27: See portion of element 2 clamped between elements 1 and 4 about the perimeter of the heat exchanger).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the capillary structure as disclosed by Yang as partially located within and clamped by the at least one welded part as taught by Lin et al. to improve heat exchanger service life by preventing degradation of heat exchanger functionality by operatively securing a capillary structure in place (i.e. preventing movement or dislodgement of a capillary structure within a heat exchanger).
Response to Arguments
Regarding the arguments on page 5, lines 11 to page 6, line 2:
Applicant’s amendment overcomes the 35 USC 112 rejections of record.  However, the amendment appears to introduce new indefiniteness.
Regarding the arguments on page 6, line 3 to page 9, line 2:
Applicant alleges that the cited art does not teach or disclose amended claims 9 and 15 in that the cited art does not teach or disclose “the length of each of the deformation parts is X, the length of each of the first welded part and the second welded part is Y, and the following condition is satisfied: X/Y ≤ 2/3” (claim 9, lines 10-12 and claim 15, lines 10-15).
Applicant’s arguments have been considered but are moot in view of new grounds of rejection as necessitated by applicant’s amendment.  Further, and as discussed in the 35 USC 112 rejections above, applicant’s amendment appears to introduce new matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763